

116 HR 2646 IH: Taiwan International Solidarity Act
U.S. House of Representatives
2021-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2646IN THE HOUSE OF REPRESENTATIVESApril 19, 2021Mr. Connolly (for himself, Mr. Curtis, Mr. Bera, Mr. Chabot, Mr. Diaz-Balart, Mr. Sires, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo amend the Taiwan Allies International Protection and Enhancement Initiative (TAIPEI) Act of 2019 to provide that the United States, as a member of any international organizations, should oppose any attempts by the People’s Republic of China to resolve Taiwan’s status by distorting the decisions, language, policies, or procedures of the organization, and for other purposes.1.Short titleThis Act may be cited as the Taiwan International Solidarity Act.2.Clarification regarding United Nations General Assembly Resolution 2758 (XXVI)Subsection (a) of section 2 of the Taiwan Allies International Protection and Enhancement Initiative (TAIPEI) Act of 2019 (Public Law 116–135) (relating to diplomatic relations with Taiwan) is amended by adding at the end the following new paragraphs:(10)United Nations General Assembly Resolution 2758 (XXVI) established the representatives of the Government of the People’s Republic of China as the only lawful representatives of China to the United Nations. The resolution did not address the issue of representation of Taiwan and its people in the United Nations or any related organizations, nor did the resolution take a position on the relationship between the People's Republic of China and Taiwan or include any statement pertaining to Taiwan’s sovereignty.(11)The United States opposes any initiative that seeks to change Taiwan's status without the consent of the people..3.United States advocacy for international organizations to resist the People’s Republic of China’s efforts to distort the One China positionSection 4 of the Taiwan Allies International Protection and Enhancement Initiative (TAIPEI) Act of 2019 (relating to the policy of the United States regarding Taiwan’s participation in international organizations) is amended—(1)in paragraph (2), by striking and after the semicolon at the end;(2)in paragraph (3), by striking the period at the end and inserting ; and; and(3)by adding at the end the following new paragraph:(4)to instruct, as appropriate, representatives of the United States Government in all organizations described in paragraph (1) to use the voice, vote, and influence of the United States to advocate such organizations to resist the People’s Republic of China’s efforts to distort the decisions, language, policies, or procedures of such organizations regarding Taiwan..4.Opposing the People’s Republic of China’s efforts to undermine Taiwan’s ties and partnerships internationallySubsection (a) of section 5 of the Taiwan Allies International Protection and Enhancement Initiative (TAIPEI) Act of 2019 (relating to strengthening ties with Taiwan) is amended—(1)in paragraph (2), by striking and after the semicolon at the end;(2)in paragraph (3), by striking the period at the end and inserting ; and; and(3)by adding at the end the following new paragraph:(4)encourage, as appropriate, United States allies and partners to oppose the People’s Republic of China’s efforts to undermine Taiwan’s official diplomatic relationships and its partnerships with countries with which it does not maintain diplomatic relations..5.Report on the People’s Republic of China’s attempts to promote its One China position(a)In generalSubsection (b) of section 5 of the Taiwan Allies International Protection and Enhancement Initiative (TAIPEI) Act of 2019 (relating to strengthening ties with Taiwan) is amended by inserting before the period at the end the following: , as well as information relating to any prior or ongoing attempts by the People’s Republic of China to undermine Taiwan’s membership or observer status in all organizations described in section (4)(1) and Taiwan’s ties and relationships with other countries in accordance with subsection (a) of this section.(b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and apply beginning with the first report required under subsection (b) of section 5 of the Taiwan Allies International Protection and Enhancement Initiative (TAIPEI) Act of 2019, as amended by subsection (a), that is required after such date.